PER CURIAM.
Petitioner-Appellant Josephine A. Slaughter (“Appellant”) appeals the district court’s judgment denying her petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district court granted Appellant a partial certificate of appealability. Appellant sought a certificate of appealability on claims not certified by the district court, which this Court denied.
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the *640parties, we are not persuaded that the district court erred in denying the writ. As the reasons why the writ should have been denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.
Accordingly, we adopt the reasoning of the district court in its memorandum opinion and order filed February 14, 2003, and affirm the district comet’s denial of the writ.